State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 4, 2014                   105482
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

JAMES WAITE JR.,
                    Appellant.
________________________________


Calendar Date:   August 21, 2014

Before:   McCarthy, J.P., Garry, Egan Jr., Lynch and Clark, JJ.

                             __________


     Erin C. Morigerato, Albany, for appellant.

      Alexander Lesyk, Special Prosecutor, Norwood, for
respondent.

                             __________


Egan Jr., J.

      Appeal from a judgment of the County Court of St. Lawrence
County (Richards, J.), rendered September 24, 2012, convicting
defendant upon his plea of guilty of the crime of criminal
possession of marihuana in the second degree.

      In full satisfaction of an indictment and other uncharged
crimes, defendant pleaded guilty to criminal possession of
marihuana in the second degree and waived his right to appeal.
County Court thereafter sentenced defendant to two years in
prison, followed by one year of postrelease supervision, to be
served concurrently with the sentence defendant already was
serving. Defendant now appeals.
                              -2-                  105482

      We affirm. Defendant's challenge to the validity of his
appeal waiver is without merit. Our review of the plea colloquy
and the written waiver executed by defendant reveals that he was
apprised of and understood the rights he was relinquishing,
including the right to appeal his sentence. Accordingly, we
conclude that defendant's waiver was knowing, intelligent and
voluntary (see People v Newton, 113 AD3d 1000, 1000-1001 [2014],
lvs denied ___ NY3d ___ [July 15, 2014]; People v Smith, 112 AD3d
1232, 1232 [2013], lv denied 22 NY3d 1203 [2014]). Although
defendant's challenge to the voluntariness of his plea survives
his appeal waiver, it is unpreserved for our review, inasmuch as
the record does not reflect that defendant made an appropriate
postallocution motion (see People v Trombley, 115 AD3d 1114, 1114
[2014]). Further, the narrow exception to the preservation rule
was not implicated, as defendant did not make any statements
during the plea colloquy that cast doubt upon his guilt or
otherwise called into question the voluntariness of his plea (see
People v Bressard, 112 AD3d 988, 989 [2013], lv denied 22 NY3d
1137 [2014]; People v Osgood, 111 AD3d 1029, 1030 [2013], lv
denied 22 NY3d 1089 [2014]). Finally, defendant's contention
that his sentence is harsh and excessive is precluded by his
valid appeal waiver (see People v Campbell, 114 AD3d 996, 997
[2014]; People v Graves, 113 AD3d 998, 999 [2014], lv denied ___
NY3d ___ [July 14, 2014]).

     McCarthy, J.P., Garry, Lynch and Clark, JJ., concur.


     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court